IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


WILLIAM PENN DEVELOPMENT                   : No. 86 EM 2014
COALITION,                                 :
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
THE SCHOOL DISTRICT OF                     :
PHILADELPHIA AND PHILADELPHIA              :
SCHOOL REFORM COMMISSION,                  :
                                           :
                    Respondents            :




                                       ORDER



PER CURIAM

      AND NOW, this 19th day of August, 2014, the “Petition in the Nature of a

Complaint for Declaratory Judgment and Injunctive Relief,” treated as an Application for

Relief per Pa.R.A.P. 123, the Petition for Preliminary Injunction, and the Emergency

Application for Expedited Consideration are DENIED.